Name: 97/574/EC: Commission Decision of 22 July 1997 modifying Decision 97/4/EC concerning provisional lists of third country establishments from which the Member States authorize imports of fresh poultrymeat (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  America;  animal product;  tariff policy
 Date Published: 1997-08-27

 Avis juridique important|31997D057497/574/EC: Commission Decision of 22 July 1997 modifying Decision 97/4/EC concerning provisional lists of third country establishments from which the Member States authorize imports of fresh poultrymeat (Text with EEA relevance) Official Journal L 236 , 27/08/1997 P. 0020 - 0022COMMISSION DECISION of 22 July 1997 modifying Decision 97/4/EC concerning provisional lists of third country establishments from which the Member States authorize imports of fresh poultrymeat (Text with EEA relevance) (97/574/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs (1), as last amended by Decision 97/34/EC (2), and in particular Article 2 (1) thereof,Whereas Commission Decision 94/85/EC (3) as last amended by Decision 96/2/EC (4), draws up a list of third countries from which the Member States authorize imports of fresh poultrymeat;Whereas, in the case of many countries on that list, the health and veterinary certification requirements for importation of fresh poultrymeat have been laid down in Commission Decision 94/984/EC (5), as amended by Decision 96/456/EC (6);Whereas Commission Decision 97/4/EC (7) drew up a provisional list of third country establishments from which the Member States authorize imports of fresh poultrymeat;Whereas a number of inspections were carried out pursuant to Article 14 of Council Directive 71/118/EEC (8) of 15 February 1971 on health problems affecting the production and placing on the market of fresh poultrymeat, as last amended and up-dated by Council Directive 92/116/EEC (9); whereas these inspections have revealed that the establishments working in the US mode of production do not meet all requirements of the appropriate Community legislation;Whereas in the light of the results of these inspections the United States' authorities have carried out a re-examination of the list of establishments provided; whereas it is appropriate for the Commission to conduct a further series of inspections of these establishments; whereas this list should be valid for a period of six months to allow these inspections to be carried out;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex of Decision 97/4/EC in respect of the United States of America (pages 26 to 28 inclusive) is replaced by the Annex to the present Decision.Article 2 The list of establishments contained in this Annex shall cease to be applicable after 30 September 1997.Article 3 This Decision is addressed to the Member States.Done at Brussels, 22 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 243, 11. 10. 1995, p. 17.(2) OJ No L 13, 16. 1. 1997, p. 33.(3) OJ No L 44, 17. 2. 1994, p. 31.(4) OJ No L 1, 3. 1. 1996, p. 6.(5) OJ No L 378, 31. 12. 1994, p. 11.(6) OJ No L 188, 27. 7. 1996, p. 52.(7) OJ No L 2, 4. 1. 1997, p. 6.(8) OJ No L 55, 8. 3. 1971, p. 23.(9) OJ No L 62, 15. 3. 1993, p. 1.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA 'PaÃ ­s: ESTADOS UNIDOS DE AMÃ RICA / Land: AMERIKAS FORENEDE STATER / Land: VEREINIGTE STAATEN VON AMERIKA / Ã Ã ¾Ã ±Ã ¡: Ã Ã ÃÃ Ã Ã Ã Ã  Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã  Ã Ã Ã Ã Ã Ã Ã Ã  / Country: UNITED STATES OF AMERICA / Pays: Ã TATS-UNIS D'AMÃ RIQUE / Paese: STATI UNITI D'AMERICA / Land: VERENIGDE STATEN VAN AMERIKA / PaÃ ­s: ESTADOS UNIDOS DA AMÃ RICA / Maa: AMERIKAN YHDYSVALLAT / Land: FÃ RENTA STATERNA>TABLE>